Exhibit AMENDED CODE OF ETHICS FOR SENIOR EXECUTIVE OFFICERS AND SENIOR FINANCIAL OFFICERS In addition to the Code of Business Conduct of Marshall Holdings International, Inc. (the “Company”) that applies to all employees and directors of the Company, the following shall specifically apply to the President, the Chief Executive Officer, the Chief Operating Officer, the Chief Financial Officer, and all financial officers, including the principal accounting officer (individually, an “Officer” and collectively, the “Officers”). 1.
